PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


ELENA M. DAVID; ARLEEN J.              
STACH; VICTOR M. HERNANDEZ,
              Plaintiffs-Appellants,
                v.
J. STEELE ALPHIN; AMY WOODS
BRINKLEY; EDWARD J. BROWN, III;
CHARLES J. COOLEY; RICHARD M.
DEMARTINI; BARBARA J. DESOER;
JAMES H. HANCE, JR.; LIAM E.
MCGEE; EUGENE M. MCQUADE;
ALVARO G. DE MOLINA; MICHAEL
E. O’NEILL; OWEN G. SHELL, JR.;           No. 11-2181
R. EUGENE TAYLOR; F. WILLIAM
VANDIVER, JR.; BRADFORD H.
WARNER; KENNETH D. LEWIS;
BANK OF AMERICA CORPORATION;
BANK OF AMERICA CORPORATION
CORPORATE BENEFITS COMMITTEE; J.
TIM ARNOULT; CATHERINE P.
BESSANT; TIMOTHY MAYAPOULOUS;
BRIAN T. MOYNIHAN,
             Defendants-Appellees,
               and
                                       
2                       DAVID v. ALPHIN


WILLIAM BARNET, III; WALTER E.         
MASSEY; JOHN T. COLLINS; GARY L.
COUNTRYMAN; PAUL FULTON;
CHARLES K. GIFFORD; THOMAS J.
MAY; PATRICIA E. MITCHELL;
EDWARD L. ROMERO; THOMAS M.
RYAN; O. TEMPLE SLOAN, JR.;
MEREDITH R. SPANGLER; ROBERT L.
TILLMAN; JACKIE M. WARD;
BANK OF AMERICA CORPORATION
BOARD OF DIRECTORS; FRANK P.
                                       
BRAMBLE, SR.; TOMMY R. FRANKS,
                      Defendants.


AARP; PENSION BENEFIT GUARANTY
CORPORATION; HILDA L. SOLIS,
Secretary of Labor,
      Amici Supporting Appellants.
                                       
          Appeal from the United States District Court
    for the Western District of North Carolina, at Charlotte.
           Robert J. Conrad, Jr., Chief District Judge;
             Max O. Cogburn, Jr., District Judge.
                     (3:07-cv-00011-MOC)

                 Argued: September 18, 2012

                  Decided: January 14, 2013

Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.



Affirmed by published opinion. Judge Davis wrote the opin-
ion, in which Judge Niemeyer and Judge Shedd joined.
                        DAVID v. ALPHIN                     3
                         COUNSEL

ARGUED: Gregory Y. Porter, BAILEY & GLASSER LLP,
Washington, D.C., for Appellants. Robert Leonard Furst,
UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C., for Amici Supporting Appellants. Shannon Barrett,
O’MELVENY & MYERS, LLP, Washington, D.C., for
Appellees. ON BRIEF: James A. Moore, MCTIGUE &
VEIS LLP, Washington, D.C.; Benjamin L. Bailey, Sherrie A.
Armstrong, BAILEY & GLASSER LLP, Washington, D.C.,
for Appellants. Deanna M. Rice, O’MELVENY & MYERS,
LLP, Washington, D.C., for Appellees. Mary Ellen Signorille,
Jay E. Sushelsky, AARP FOUNDATION LITIGATION,
Melvin R. Radowitz, AARP, Washington, D.C., for Amicus
Curiae AARP. Israel Goldowitz, Chief Counsel, Charles L.
Finke, Deputy Chief Counsel, Paula J. Connelly, Assistant
Chief Counsel, PENSION BENEFIT GUARANTY CORPO-
RATION, Washington, D.C., for Amicus Curiae Pension
Benefit Guaranty Corporation. M. Patricia Smith, Solicitor of
Labor, Timothy D. Hauser, Associate Solicitor, Plan Benefits
Security, Nathaniel I. Spiller, Counsel for Appellate and Spe-
cial Litigation, Stephen A. Silverman, Trial Attorney,
UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C., for Amicus Curiae Secretary of Labor.


                          OPINION

DAVIS, Circuit Judge:

   Appellants, Elena M. David, Arleen J. Stach, and Victor
Hernandez, are the named representatives of a putative class
of participants in two retirement plans sponsored by the Bank
of America Corporation ("BOA" or "the Bank"). They
brought this civil enforcement action under the Employee
Retirement Income Security Act of 1974 ("ERISA"), 29
U.S.C. §§ 1001 et seq., alleging that Appellees, the Bank and
4                            DAVID v. ALPHIN
individual members of the Bank’s Corporate Benefits Com-
mittee, engaged in prohibited transactions and breached their
fiduciary duties by selecting and maintaining Bank-affiliated
mutual funds in the investment menu for the Bank’s 401(k)
Plan and the Bank’s separate but related Pension Plan (collec-
tively "the Plans"). The district court dismissed all claims
related to the Pension Plan for lack of Article III standing.
Thereafter, upon the completion of extensive discovery, the
court granted summary judgment in favor of Appellees on all
remaining counts as time-barred. Declining to permit the fil-
ing of a Fourth Amended Complaint, the district court ulti-
mately dismissed the action with prejudice. This timely
appeal followed. For the reasons set forth within, we affirm.1

                                      I.

                                     A.

   The Plans are two ERISA-governed retirement plans spon-
sored by BOA: the 401(k) Plan and the Pension Plan. Appel-
lants are participants in the Plans. Appellees include the Bank,
which acts as sponsor of the Plans, and the individual mem-
bers of the Bank’s Corporate Benefits Committee ("CBC"),
who act as fiduciaries of the Plans. The CBC has authority to
make decisions with respect to adding, monitoring, removing,
or replacing investment options in the Plans.

  The Pension Plan is a "defined benefit plan" and the 401(k)
Plan is a "defined contribution plan."2 A participant’s benefits
    1
     We have received and considered amicus briefs from the Pension Ben-
efit Guaranty Corporation (PBGC), the American Association of Retired
Persons (AARP), and the Secretary of Labor (SOL), in support of Appel-
lants.
   2
     "As [the] name[ ] impl[ies], a ‘defined contribution plan’ or ‘individual
account plan’ promises the participant the value of an individual account
at retirement, which is largely a function of the amounts contributed to
that account and the investment performance of those contributions. A
‘defined benefit plan,’ by contrast, generally promises the participant a
fixed level of retirement income, which is typically based on the employ-
ee’s years of service and compensation." LaRue v. DeWolff, Boberg &
Assoc., Inc., 552 U.S. 248, 250 n.1 (2008).
                        DAVID v. ALPHIN                        5
under the Pension Plan are based on a "combination of ‘com-
pensation credits’ (a percentage of the participant’s compen-
sation that increases with age and length of service) and
‘investment credits’ (the hypothetical investment return that
would be realized if the participant’s compensation credits
were invested in certain ‘investment measures’)." Appellees’
Br. at 10. Upon retirement, a participant is entitled at mini-
mum to the full value of her compensation credits, regardless
of the performance of the investment measures that the partic-
ipant selects. BOA, as Plan sponsor, is responsible for making
up any shortfall between the returns on the Plan’s investments
and the amount necessary to fund benefits owed to partici-
pants. Any surplus beyond the amount needed to pay benefits
reverts to the Plan. The parties agree that the Pension Plan
was overfunded (i.e., the Plan’s assets were more than suffi-
cient to pay out all vested benefits) when Appellants filed this
action.

   In contrast, participants in the 401(k) Plan contribute a por-
tion of their pre-tax earnings to the Plan, and those contribu-
tions are matched in part by the Bank’s affiliates. Individual
Plan participants choose how the Plan’s assets are invested,
but the CBC has authority to change the number of available
investment options and to add or remove specific options
from the investment lineup.

                               B.

   Appellants filed this action in the Northern District of Cali-
fornia on August 7, 2006, and amended their complaint to
include class allegations several months later. The case was
transferred to the Western District of North Carolina in early
2007. Appellants filed their Second Amended Complaint
("SAC") by consent on July 31, 2007. Appellants alleged in
the SAC that Appellees breached their fiduciary duties and
engaged in prohibited transactions in violation of ERISA by
selecting and retaining Bank-affiliated mutual funds as part of
the investment mix for the Plans. They alleged that many bet-
6                      DAVID v. ALPHIN
ter options were available, and that most of the affiliated
mutual funds offered participants poor performance and high
fees. Appellants alleged that these violations caused multi-
million dollar losses to the Plans.

   Appellees filed a motion to dismiss in part, which sought
dismissal of the Pension Plan claims in the SAC on the basis
that Appellants lacked Article III standing. Appellees also
sought dismissal of the CBC on the basis that the committee
is not a "person" subject to liability under ERISA § 3(9), 29
U.S.C. § 1002(9), but they did not contest the allegation that
the individual members of the CBC were properly before the
court. The motion to dismiss was referred to a magistrate
judge, who recommended that it be granted. The magistrate
judge also recommended that Appellees’ motion to dismiss all
claims against the CBC be granted because, as a matter of
law, "committees are not properly subject to ERISA breach of
fiduciary duty claims." The district court, adopting the find-
ings in the magistrate judge’s Memorandum and Recommen-
dation ("M&R"), concluded that Appellants lacked
constitutional standing to pursue the Pension Plan claims
because they failed to plead any cognizable injury-in-fact
likely to be redressed by a favorable outcome in this litiga-
tion. The district court also adopted the M&R with respect to
Appellees’ motion to dismiss all claims against the CBC, not-
ing that Appellants did not object to the magistrate judge’s
finding. After the district court dismissed Appellants’ claims
related to the Pension Plan, Appellees answered the SAC.

   On May 11, 2010, Appellees moved for summary judgment
on Appellants’ 401(k) Plan claims, asserting that those claims
were time-barred. Soon after the completion of briefing on the
Appellees’ motion for summary judgment, Appellants moved
for leave to file an amended complaint under Federal Rule of
Civil Procedure 15, arguing that such amendment would
allege "facts and legal theories sufficient to overcome [Appel-
lees’] statute of limitation argument." David v. Alphin, 817 F.
Supp. 2d 764, 767 (W.D.N.C. 2011) (internal citation omit-
                          DAVID v. ALPHIN                            7
ted). The district court granted Appellants’ motion to amend
and denied Appellees’ motion for summary judgment. Appel-
lants then filed their Third Amended Complaint ("TAC").

   In the TAC, Appellants asserted numerous claims on behalf
of the 401(k) Plan on the part of two classes: the "Removal
Class" (consisting of 401(k) Plan participants who invested in
certain mutual funds between August 7, 2000, and December
31, 2007) and the "Selection Class" (consisting of 401(k) Plan
participants who invested in certain mutual funds between
July 1, 2000 and December 31, 2007). Of the claims at issue
on appeal, Appellants brought Counts I through III on behalf
of the Removal Class only; they brought Count IV on behalf
of the Selection Class only.3

   Specifically, Appellants alleged in Count II that the mem-
bers of the CBC breached their fiduciary duties of prudence
and loyalty by failing to remove the Bank-affiliated mutual
funds from the investment lineup. That is, they contend that
Appellees effectively applied higher standards for removal of
the Bank’s proprietary funds than for removal of non-
proprietary funds, and that the Removal Class Period funds
performed poorly and had significantly higher fees than other
viable options. Appellants alleged in Counts I and III that
Appellees violated ERISA by causing the 401(k) Plan to
engage in prohibited transactions; they assert that the discrete
investment transactions that occurred as a result of Appellees’
failure to remove the funds constituted transactions between
the 401(k) Plan and the investment manager, which was a
subsidiary of the Bank (and accordingly a party-in-interest).
Finally, Appellants alleged in Count IV that the members of
the CBC breached their duties of prudence and loyalty when
they selected the Bank-affiliated funds for inclusion in the
401(k) Plan investment lineup.
  3
  Appellants do not appeal the dismissal of Counts V through VII of the
TAC.
8                       DAVID v. ALPHIN
   Appellees answered the TAC and filed their second motion
for summary judgment on limitations. In response to Appel-
lees’ motion, Appellants moved for relief under Fed. R. Civ.
P. 56(f) on the basis that responsive facts were not then avail-
able to them and that discovery was necessary on the statute
of limitations issue. Over objection by Appellees, who high-
lighted Appellants’ earlier discovery opportunities, the district
court allowed Appellants to take depositions and conduct
other discovery to support their opposition to Appellees’ sec-
ond motion for summary judgment. The district court subse-
quently granted Appellees’ second motion for summary
judgment and ultimately entered a final judgment dismissing
the action with prejudice. Appellants timely filed a notice of
appeal.

                               II.

   "Under ERISA, plan fiduciaries ‘are assigned a number of
detailed duties and responsibilities, which include the proper
management, administration and investment of plan assets,
the maintenance of proper records, the disclosure of specific
information, and the avoidance of conflicts of interest.’"
DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 417 (4th Cir.
2007) (quoting Mertens v. Hewitt Assocs., 508 U.S. 248, 251
(1993)). ERISA requires that a fiduciary act "with the care,
skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims." 29 U.S.C.
§ 1104(a)(1)(B).

   ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), provides that
a plan participant may bring a civil action against fiduciaries
for breaches of their duties of loyalty and prudence as articu-
lated in ERISA § 409(a). Appellants cannot bring suit under
§ 502(a)(2) to recover personal damages for misconduct, but
rather must seek recovery on behalf of the plan. Loren v. Blue
Cross & Blue Shield of Mich., 505 F.3d 598, 608 (6th Cir.
                        DAVID v. ALPHIN                        9
2007) (citing Mass. Mutual Life Ins. Co. v. Russell, 473 U.S.
134, 140 (1985) for the proposition that "a participant’s action
brought pursuant to § 1132(a)(2) must seek remedies that pro-
vide a benefit to the plan as a whole"). In other words, Appel-
lants may bring suit under § 502(a)(2) on behalf of the
Pension Plan, but they are not permitted to recover individu-
ally; all relief must go to the Plan itself. See id.

                              III.

                               A.

   Appellants argue that the district court committed revers-
ible error in dismissing the Pension Plan claims alleged in the
SAC for lack of Article III standing. We review legal ques-
tions regarding standing de novo. See Piney Run Pres. Ass’n
v. County Comm’rs of Carroll County, Md., 268 F.3d 255,
262 (4th Cir. 2001). Because the standing issues in this appeal
arise from a motion to dismiss, we look primarily to the oper-
ative complaint, the SAC, for the relevant facts. See Brocking-
ton v. Boykins, 637 F.3d 503, 505-06 (4th Cir. 2011). When
standing is challenged on the pleadings, we accept as true all
material allegations of the complaint and construe the com-
plaint in favor of the complaining party. Pennell v. City of San
Jose, 485 U.S. 1, 7 (1988) (internal citation and quotation
marks omitted). We do not, however, take account of allega-
tions in the complaint labeled as fact but that constitute noth-
ing more than "legal conclusions" or "naked assertions."
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

   It is undisputed that Appellants have statutory standing to
assert claims against Appellees on behalf of the Pension Plan
under ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2). However,
appellants asserting ERISA claims must also have constitu-
tional standing under Article III, U.S. Const. art. III, § 2. See
In re Mutual Funds Inv. Litig., 529 F.3d 207, 216 (4th Cir.
2008); Wilmington Shipping Co. v. New England Life Ins.
10                           DAVID v. ALPHIN
Co., 496 F.3d 326, 333-34 (4th Cir. 2007). As the party
invoking federal jurisdiction, Appellants bear the burden of
establishing standing. Wilmington Shipping, 496 F.3d at 334.
The "irreducible minimum requirements" of Article III stand-
ing are:

      (1) an injury in fact (i.e., a ‘concrete and particular-
      ized’ invasion of a ‘legally protected interest’); (2)
      causation (i.e., a ‘fairly . . . trace[able]’ connection
      between the alleged injury in fact and the alleged
      conduct of the defendant); and (3) redressability (i.e.,
      it is ‘likely’ and not merely ‘speculative’ that the
      plaintiff’s injury will be remedied by the relief plain-
      tiff seeks in bringing suit).

Sprint Commc’ns Co. L.P. v. APCC Serv., Inc., 554 U.S. 269,
273-74 (2008) (citing Lujan v. Defenders of Wildlife, 504 U.S.
555, 560-561 (1992)). The core question here is whether par-
ticipants have suffered an injury that supports Article III
standing to bring ERISA claims on behalf of a defined benefit
pension plan where the plan is overfunded when the claims
are filed and any surplus funding will revert to the plan.

   The magistrate judge’s initial review of Appellees’ motion
to dismiss relied heavily upon Glanton v. AdvancePCS, Inc.,
465 F.3d 1123 (9th Cir. 2006), in which the Ninth Circuit held
that pension plan participants lacked standing to pursue
claims under ERISA § 502(a)(2) where the relief sought on
behalf of the plan would not benefit the participants individu-
ally. Id. at 1125. Applying Glanton, the magistrate judge rea-
soned that Appellants "neither allege that they have been
denied benefits, nor that their receipt of future benefits [ ] is
in jeopardy." J.A. 633.4 Thus, the judge concluded that "[Ap-
  4
    The magistrate judge further reasoned that, with respect to a defined
benefit plan, "the sum total entitlement of any [participant] is the full value
of the accrued benefits as determined under the Pension Plan’s terms —
and nothing more — regardless of the performance of the Pension Plan’s
investments or the Pension Plan’s payment of any investment related
fees." J.A. 634.
                        DAVID v. ALPHIN                       11
pellants] have not suffered any injury that is likely to be
redressed by a favorable outcome in this litigation," and
accordingly "lack Article III or constitutional standing to
assert claims as to the Pension Plan." J.A. 635-36. The district
court adopted the M&R over Appellants’ objection and dis-
missed Counts I and II of the SAC, holding that because the
plan is a defined benefit plan, "the purportedly improper and
excessive fees did not harm [Appellants’] interests in or bene-
fits under the Pension Plan," and "any recovery by the
[Appellants] would have absolutely no effect on the [Appel-
lants’] entitlement to benefits." J.A. 645.

   Appellants contend on appeal that they have suffered "four
distinct injuries, any of which confers constitutional stand-
ing." Appellants’ Br. at 17. First, they contend that they have
representational standing to sue on behalf of the Pension Plan
because ERISA expressly authorizes participants to pursue
redress for injuries to the Plan itself. Id. at 17, 65. Second,
Appellants assert that trust law and ERISA provide standing
to sue self-dealing fiduciaries without proof of economic
harm. Id. Third, Appellants maintain that they suffered per-
sonal economic injuries because Appellees’ fiduciary
breaches "diminished the Pension Plan’s assets," thereby "in-
creasing the risk that the Plan would fail and that [Appel-
lants’] retirement benefits would not be paid as promised." Id.
at 17. Finally, Appellants argue that they have standing to
pursue their statutorily created rights, "separate and apart
from any economic injury or representational standing." Id. at
18.

   Appellees argue that Appellants have not suffered an Arti-
cle III injury-in-fact because they are entitled to receive a set
level of retirement benefits that is unaffected by the perfor-
mance of the Plan’s underlying investments and, in any event,
Appellants could not demonstrate actual or imminent harm
because the Plan was overfunded when they filed their claims.
Appellees’ Br. at 1. Secretary of Labor Hilda Solis
("Secretary Solis" or "the Secretary"), the Pension Benefit
12                      DAVID v. ALPHIN
Guaranty Corporation (the "PBGC"), and the AARP, acting as
amici curiae, urge reversal of the district court’s dismissal of
Appellants’ Pension Plan claims.

   For the reasons that follow, we are constrained to affirm the
district court’s dismissal of Appellants’ Pension Plan claims.

  1.   Representational Standing

   Appellants argue that under the Supreme Court’s decision
in Sprint, they have "the same kind of representational stand-
ing as a trustee, fiduciary, or assignee." Appellants’ Br. at 66;
see also SOL Amicus Br. at 15-17 (urging that Appellants
have Article III standing under Sprint).

   In Sprint, the Supreme Court considered "whether an
assignee of a legal claim for money owed has standing to pur-
sue that claim in federal court, even when the assignee has
promised to remit the proceeds of the litigation to the
assignor." 554 U.S. at 271 (2008). Sprint involved claims that
had been contractually assigned "lock, stock, and barrel" by
phone operators to aggregators for compensation allegedly
owed to them by long-distance carriers. Id. at 268. The Sprint
Court relied upon Vermont Agency of Natural Res. v. United
States ex rel. Stevens, 529 U.S. 765 (2000), for the proposi-
tion that "an assignee can sue based on his assignor’s inju-
ries." Id. at 286.

   In Vermont Agency, the Supreme Court considered whether
a qui tam relator has Article III standing to bring suit on
behalf of the United States under the False Claims Act
("FCA"), 31 U.S.C. §§ 3729-3733, which provides that a pri-
vate party may bring suit to remedy an injury suffered by the
United States, not the private party. See 529 U.S. at 771.
Looking to the history of qui tam actions and the theoretical
justification for relator standing, the Court held that a qui tam
relator under the FCA has Article III standing. Id. at 777-78.
The Court reasoned that an "adequate basis for the relator’s
                        DAVID v. ALPHIN                         13
suit [ ] is to be found in the doctrine that the assignee of a
claim has standing to assert the injury in fact suffered by the
assignor. The FCA can reasonably be regarded as effecting a
partial assignment of the Government’s damages claim." Id.
at 773 (noting that "[a]lthough [the Court] ha[s] never
expressly recognized ‘representational standing’ on the part of
assignees, [it] ha[s] routinely entertained their suits . . . and
also suits by subrogees, who have been described as ‘equita-
ble assignees.’") (internal citations omitted).

   The Sprint Court, like the Vermont Agency Court, con-
ducted an extensive review of history and precedent, noting
that

    Courts have long found ways to allow assignees to
    bring suit; that where assignment is at issue, courts
    — both before and after the founding — have
    always permitted the party with legal title alone to
    bring suit; and that there is a strong tradition specifi-
    cally of suits by assignees for collection.

Sprint, 554 U.S. at 285.

   Appellants rely upon Sprint for the proposition that "Article
III allows a plaintiff to sue for injury to another even if the
plaintiff personally has no stake in the outcome of the case,
provided (1) there has been an injury to another; (2) the relief
sought will remedy that injury; and (3) the plaintiff has the
legal authority to bring the claim on behalf of the injured
other." Appellant’s Br. at 66 (citing Sprint, 554 U.S. at 274-
75).

   Of the three amici, only Secretary Solis addresses represen-
tational standing and Sprint. See SOL Amicus Br. at 15-17.
The Secretary argues that, "[u]nder Sprint, ERISA section
502(a)(2) appropriately assigns a plan’s action to participants
whose legal victory ‘would unquestionably redress the inju-
ries [to the plan] for which [they] bring suit’ regardless of
14                            DAVID v. ALPHIN
how the plan’s recovery is ultimately allocated, and thus pro-
vides them with the requisite constitutional standing." Id. at
16 (quoting Sprint, 554 U.S. at 286-87 (citing Vermont
Agency, 529 U.S. at 773 (emphasis in original))).

   The district court found that Sprint "has no relevance to
[Appellants’] claims on behalf of the Pension Plan" because
"[t]he [Appellants] in this case are not assignees standing on
behalf of an assignor who has contractually assigned his
rights." J.A. 644 (emphasis added).5 Appellees maintain that
Sprint does not extend to suits brought by pension plan partic-
ipants under ERISA.

   We conclude that the district court correctly perceived con-
trolling distinctions between the circumstances present in
Sprint and those present in this case. In Sprint, although the
Supreme Court did not expressly limit its holding to contrac-
tual assignment of legal rights, it emphasized the long history
of allowing contractual assignees to bring suit based on an
assignor’s injuries. Further, Sprint relied upon Vermont
Agency, in which the Court recounted the long tradition of qui
tam actions, and the theoretical justification for relator stand-
ing in finding that the FCA "‘effect[s] a partial assignment of
the Government’s damages claim’ and that assignment of the
‘United States’ injury in fact suffices to confer standing on
[the relator].’" Sprint, 554 U.S. at 286 (quoting Vermont
Agency, 529 U.S. at 773, 774). Appellants here do not assert
the existence of any contractual agreement assigning the
Plan’s injuries and interests to them. Absent such an assign-
ment, and any history of extending assignee/assignor theories
of standing to the ERISA context, we find no basis upon
which to expand the reasoning in Sprint to find that the
Appellants have standing here.
   5
     The Secretary further urges that the district court, in finding that Sprint
is inapplicable merely because Appellants did not receive a contractual
assignment of rights, engaged in an "unreasonably narrow" reading of the
case and failed to recognize that this is a "distinction without a differ-
ence." SOL Amicus Br. at 15-17.
                        DAVID v. ALPHIN                       15
   Moreover, we observe that in the assignee/assignor context
at issue in Sprint, the interests of the assignee and assignor in
pursuing a claim to recover damages are fully aligned. How-
ever, in the ERISA context, specifically in the case of a
defined benefit plan where all plan participants are equally
situated, extending the Sprint theory of standing would result
in a subset of plan participants being able to cause the entire
plan to incur the considerable costs of litigating an alleged
fiduciary breach claim even when those alleged harms did not
result in any cognizable injury to the plan. Such a suit would
certainly be adverse to the interests of the plan. Where there
is no actual injury, we see little to be gained from an abstract
challenge to alleged fiduciary misconduct at the cost of the
plan and those participants who did not bring (and may not
approve of) the suit.

  2.   Trust Law and ERISA

   Appellants also assert that they have standing to sue on the
Pension Plan claims because "[t]rust law has long-recognized
that a beneficiary has standing to sue the trustee for breach of
the duty of loyalty even if the beneficiary does not claim the
trustee’s breach caused pecuniary harm to the trust." Appel-
lant’s Br. at 69. They argue that trust law extends to this con-
text because "ERISA embodies these [trust] principles." Id. at
70. However, Appellants provide no authority for the proposi-
tion that trust law principles extend to the ERISA context to
confer Article III standing on Appellants to permit them to
sue on behalf of a defined benefit pension plan where the plan
is overfunded when the claims are filed and any surplus fund-
ing will revert to the plan only. We find no basis to hold that
it does.

  3.   Direct Injury

   Appellants argue in the alternative that they were person-
ally injured by Appellees’ imprudent investment decisions.
They contend that those investment decisions diminished Pen-
16                           DAVID v. ALPHIN
sion Plan assets and thereby increased the risk that the Plan
would fail and that their retirement benefits would be compro-
mised. Appellants’ Br. at 72. Appellants assert that this injury
to their interest in the Pension Plan is sufficient for Article III
purposes, and that an actual reduction in their retirement ben-
efits is not required. Id. Appellees respond that "[a]bsent an
actual loss to defined benefit plan participants, as opposed to
the plan itself, participants simply suffer no Article III injury-
in-fact." Appellees’ Br. at 25. The district court found that the
alleged violations did not harm Appellants’ interests in or
benefits under the Pension Plan because "any risk to the bene-
fits promised by the defined benefit plan are born by the
employer, and ‘members [of the defined benefit plan] have a
nonforfeitable right only to their "accrued benefit," so that a
plan’s actual investment experience does not affect their statu-
tory entitlement.’" J.A. 644-45 (quoting Hughes Aircraft Co.
v. Jacobson, 525 U.S. 432, 440 (1999)).6

   Secretary Solis, the PBGC, and the AARP, as amici curiae,
urge that the risk of underfunding in a defined benefit pension
plan, even where the plan is overfunded when the claims are
filed, is an Article III injury-in-fact. The Secretary explains
that losses like those that Appellants allege in this case "make
promised benefits less secure and reduce future participants’
  6
     The district court agreed with the Eighth Circuit that:
      In a defined benefit plan, if plan assets are depleted but the
      remaining pool of assets is more than adequate to pay all accrued
      or accumulated benefits, then any loss is to plan surplus . . . .
      [P]laintiffs as plan beneficiaries have no claim or entitlement to
      its surplus. If the plan is overfunded, [the plan sponsor] may
      reduce or suspend its contributions. If the Plan’s surplus disap-
      pears, it is [the employer’s] obligation to make up any underfund-
      ing with additional contributions. If the Plan terminates with a
      surplus, the surplus may be distributed to [the plan sponsor].
      Thus, the reality is that a relatively modest loss to Plan surplus
      is a loss only to [the Plan’s sponsor].
Harley v. Minnesota Mining and Mfg. Co., 284 F.3d 901, 906 (8th Cir.
2002) (internal citations omitted).
                           DAVID v. ALPHIN                            17
protection against future losses or a plan sponsors’ inability to
pay." SOL Amicus Br. at 7. The Secretary further contends
that "the district court’s ruling is unworkable as a practical
matter" because it "ties standing to the plan’s funding level,"
which is highly volatile as a result of dependence on "various
factors such as market conditions and interest rates." Id. at 9
("[A] plan may, for instance, be overfunded at the time of the
breach, underfunded when losses were incurred, overfunded
at the initiation of litigation, and underfunded when benefit
payments became due."). Thus, the Secretary concludes that
"[t]he upshot of the district court’s opinion is to immunize
fiduciaries from lawsuits by plan participants in any case
involving an overfunded defined benefit plan," leaving no
remedy for clear ERISA violations in such cases. Id. at 10.

   The PBGC7 similarly contends that "participants’ standing
to sue for fiduciary breach in an ongoing defined benefit pen-
sion plan does not depend on proof of loss of benefits or the
plan’s funding status." PBGC Amicus Br. at 8; see also id. at
15 (emphasizing that "neither lost benefits nor current plan
funding is relevant to whether participants are injured by a
plan’s loss from a fiduciary breach."). With regard to whether
benefits due to participants in a defined benefit plan are com-
promised in the event that the Plan terminates in an under-
funded state, the PBGC explains that "[w]hen an underfunded
  7
   The PBGC is an agency charged with the statutory objective of "pro-
viding for the payment of benefits to participants of terminated plans."
PBGC Amicus Br. at 3 (citing 29 U.S.C. § 1302(a)). "The corporation
administers Title IV of ERISA, which includes a mandatory government
insurance program that protects the pension benefits of private-sector
American workers who participate in ERISA-covered pension plans." Wil-
mington Shipping Co. v. New England Life Ins. Co., 496 F.3d 326, 332
(4th Cir. 2007) (citing Pension Benefit Guarantee Corp. v. LTV Corp., 496
U.S. 633, 637 (1990)). "In enacting Title IV, Congress sought to ensure
that employees and their beneficiaries would not be completely deprived
of anticipated retirement benefits by the termination of pension plans
before sufficient funds have been accumulated in the plan." Id. (internal
quotation marks omitted).
18                      DAVID v. ALPHIN
pension plan terminates, PBGC typically becomes statutory
trustee, adds agency funds as necessary, and pays participants
their benefits under the plan, up to the statutory limits." Id. at
3 (citing 29 U.S.C. §§ 1321, 1322, 1361). PBGC further states
that "[t]he amount of statutory benefits that PBGC pays to
participants can be greatly affected by the amount of plan
assets," and that "[i]n determining statutory benefits, PBGC
values the plan’s assets, then distributes them to participants
according to the provisions of the plan and the six-tier hierar-
chy in Title IV of ERISA, as implemented by PBGC’s regula-
tions." Id. at 4-5 (citing 29 U.S.C. § 1344(a), 29 C.F.R. pt.
4044). Thus, according to the PBGC, "any drain of assets
from a defined benefit pension plan can affect participants,
because if the plan ultimately terminates in an underfunded
state, PBGC may not pay their full benefits." Id. at 8.

   We find these risk-based theories of standing unpersuasive,
not least because they rest on a highly speculative foundation
lacking any discernible limiting principle. The Supreme Court
has held that a participant in a defined benefit pension plan
has an interest in his fixed future payments only, not the
assets of the pension fund. Hughes Aircraft Co. v. Jacobson,
525 U.S. 432, 439-40 (1999). The Court has also opined that
"[m]isconduct by the administrators of a defined benefit plan
will not affect an individual’s entitlement to a defined benefit
unless it creates or enhances a risk of default by the entire
plan." LaRue v. DeWolff, Boberg & Associates, Inc., 552 U.S.
248, 255 (2008) (emphasis added).

   Whether an Article III injury-in-fact results from the possi-
bility that (1) a pension plan will terminate in an underfunded
state, and (2) PBGC will not pay full benefits is a question
that has not been decided by the Supreme Court nor this
Court; this case does not afford the opportunity for such a
pronouncement. We find on this record the alleged risk to be
insufficiently "concrete and particularized" to constitute an
injury-in-fact for Article III standing purposes. If the Plan
becomes underfunded, the Bank will be required to make
                        DAVID v. ALPHIN                        19
additional contributions. If the Bank is unable to do so
because of insolvency, participants’ vested benefits are guar-
anteed by the PBGC up to a statutory minimum. Thus, the
risk that Appellants’ pension benefits will at some point in the
future be adversely affected as a result of the present alleged
ERISA violations is too speculative to give rise to Article III
standing. In addition, Appellants would not benefit from any
additional surplus that may result from a favorable outcome
in this litigation because the BOA Pension Plan expressly pro-
vides that any surplus reverts only to the Plan and is not dis-
tributed to participants.

  4.   Deprivation of Statutory Rights as Injury-in-Fact

   Appellants contend, finally, that the deprivation of their
statutory right to have the Pension Plan operated in accor-
dance with ERISA’s fiduciary requirements is sufficient to
constitute an injury-in-fact for Article III standing. Appel-
lants’ Br. at 76; see also SOL Br. at 17. They assert that they
"may sue to enforce legal rights vested in them by statute: the
right to ensure that the Pension Plan is operated in accordance
with law, that fiduciaries discharge their duties with care,
skill, prudence, loyalty, and diligence, and that fiduciaries do
not engage in self-dealing." Appellants’ Br. at 76. However,
this theory of Article III standing is a non-starter as it con-
flates statutory standing with constitutional standing. As noted
supra, these requirements are distinct; we have subject matter
jurisdiction over ERISA claims only where the appellants
have both statutory and constitutional standing. See In re Mut.
Funds, 529 F.3d at 216; Wilmington Shipping, 496 F.3d at
333-34.

   Accordingly, the district court did not err in finding that the
Appellants lack standing to sue on the Pension Plan claims.
Appellants and amici caution that this finding will leave
defined benefit plan participants without an ERISA remedy to
fiduciary breaches whenever the plan is overfunded; but we
note that in situations where plan participants lack standing,
20                       DAVID v. ALPHIN
the Secretary always remains empowered under the statute to
investigate the continuing viability of ERISA plans and to
bring suit to enforce ERISA. 29 U.S.C. §§ 1001 et seq.; Sec-
retary of Labor v. Fitzsimmons, 805 F.2d 682, 689-94 (7th
Cir. 1986) (en banc).

                                B.

   We next turn to the issue of limitations. Appellants argue
that the district court committed reversible error in dismissing
Counts I through IV of the TAC on the ground of limitations.
We review the district court’s grant of summary judgment de
novo, drawing all reasonable inferences in favor of Appel-
lants, the nonmoving party. Eckelberry v. Reliastar Life Ins.
Co., 469 F.3d 340, 343 (4th Cir. 2006). Under Federal Rule
of Civil Procedure 56(c), summary judgment is appropriate
only if there is no genuine issue as to any material fact and
the moving parties are entitled to judgment as a matter of law.
As the party asserting the affirmative defense of statute of
limitations, Appellees have the burden of proving facts show-
ing that the limitations period had run prior to the filing of this
action on August 7, 2006. Columbia Venture, LLC v. Dew-
berry & Davis, LLC, 604 F.3d 824, 829 (4th Cir. 2010).

   Under ERISA § 413, a plaintiff is limited by a general six-
year limitations period. 29 U.S.C. § 1113. The six-year limita-
tions period is shortened to three years in instances where the
plaintiff had actual knowledge of the breach. Id. Because
§ 413’s limitations period begins immediately upon "the last
action which constituted a part of the breach or violation,"
§ 413 can most accurately be described as a statute of repose.
Accordingly, the limitations period begins running "when a
specific event occurs, regardless of whether a cause of action
has accrued or whether any injury has resulted." 54 C.J.S.
Limitations of Actions § 4, at 20-21 (1987); Black’s Law Dic-
tionary 1546 (9th ed. 2009).

   For the reasons that follow, we affirm the district court’s
dismissal of Counts I through IV of the TAC.
                        DAVID v. ALPHIN                      21
  1.   Counts I, II, and III

   Appellants allege in Count I of the TAC that the CBC
caused the 401(k) Plan to engage in prohibited transactions in
violation of ERISA § 406, 29 U.S.C. § 1106, by including
Bank-affiliated funds in the Plan’s investment lineup. In
Count III, Appellants allege that the Bank itself participated
in and abetted those prohibited transactions.

   Appellants argue that Appellees violated ERISA’s prohib-
ited transactions provisions by "failing to remove or replace
the Affiliated Funds as Plan investment vehicles at each of the
Committee meetings that occurred periodically during each
year of the Removal Class Period," and the limitations period
therefore began to run anew at each CBC meeting at which
members failed to remove the funds. See Appellants’ Br. at
29, 37. Appellees argue that the failure to remove funds con-
stitutes a failure to act, which cannot form the basis for a
claim under 29 U.S.C. § 1106. Appellees’ Br. at 47-48. They
contend that the only affirmative act alleged is the initial
selection of the Bank-affiliated funds, which occurred more
than six years before Appellants filed this action. Id. at 50.

   Appellees argue in the alternative that Counts I, II, and III
are also barred under the three-year limitations period in 29
U.S.C. § 1113(2) because Appellants had actual knowledge of
the alleged violation more than three years before filing. Id.
at 50-55, 69-70.

   The district court construed Counts I, II, and III as chal-
lenging the initial selection of the Bank-affiliated funds,
which undisputedly occurred no later than 1999, and accord-
ingly held that the claims are time-barred under the 6-year
limitations period in 29 U.S.C. § 1113(1)(A). Alphin, 817 F.
Supp. 2d at 776-781.

   We agree with the district court. Although Appellants argue
that Claims I and III are based only upon an omission (i.e., the
22                       DAVID v. ALPHIN
failure to remove the Bank-affiliated funds from the 401(k)
Plan investment lineup), the alleged prohibited transactions
and breach could only be based on the initial selection of the
funds.

   Count I alleges that Appellees, by their actions and omis-
sions, caused the Plans to engage in prohibited transactions
under § 406(a)(1)(A), (C), and 406(b), of ERISA. Section
406(a)(1) provides:

      (a) Transactions between plan and party in interest
      Except as provided in section [408] of this title:

           (1) A fiduciary with respect to a plan shall
           not cause the plan to engage in a transac-
           tion, if he knows or should know that such
           transaction constitutes a direct or indirect—

             (A) sale or exchange, or leasing, of any
             property between the plan and a party in
             interest;

             —

             (C) furnishing of goods, services, or
             facilities between the plan and a party in
             interest;

29 U.S.C. § 1106(a)(1)(A), (C).

     Section 406(b) provides:

      (b) Transactions between plan and fiduciary
      A fiduciary with respect to a plan shall not—

           (1) deal with assets of the plan in his own
           interest or for his own account,
                        DAVID v. ALPHIN                       23
         (2) in his individual or in any other capacity
         act in any transaction involving the plan on
         behalf of a party (or represent a party)
         whose interests are adverse to the interests
         of the plan or the interests of its participants
         or beneficiaries, or

         (3) receive any consideration for his own
         personal account from any party dealing
         with such plan in connection with a transac-
         tion involving the assets of the plan.

29 U.S.C. § 1106(b).

   To establish a claim under section 406(a), Appellants must
"show that a fiduciary caused the plan to engage in the alleg-
edly unlawful transaction." Lockheed Corp. v. Spink, 517 U.S.
882, 888 (1996). Courts have held that a decision to continue
certain investments, or a defendant’s failure to act, cannot
constitute a "transaction" for purposes of section 406(a) or
406(b). Wright v. Metallurgical Corp., 360 F.3d 1090, 1101
(9th Cir. 2004) ("The decision by the Oremet Defendants to
continue to hold 15% of Plan assets in employer stock was
not a ‘transaction.’"); Tibble v. Edison Int’l, 639 F. Supp. 2d
1122, 1126 (C.D. Cal. 2009) ("SCE’s alleged failure to act,
however, cannot constitute a ‘transaction’ for the purposes of
§ 1106(a)(1)(D)."). We agree with this view. The common
understanding of the word "transaction" implies that an affir-
mative action is required. (See Meriam Webster dictionary:
"transaction: 1) a: something transacted; especially: an
exchange or transfer of goods, services, or funds; . . . 2) a: an
act, process, or instance of transacting.").

   Accordingly, we find untenable Appellants’ contention that
their claims are timely because Appellees’ failure to remove
the affiliated funds at every committee meeting constituted a
new "prohibited transaction," and thus, a breach of fiduciary
duty. The only action that can support an alleged prohibited
24                       DAVID v. ALPHIN
transaction is the initial selection of the affiliated funds, which
undisputedly occurred in 1999. Thus, the district court cor-
rectly determined that the limitations period ran prior to the
filing of this action in 2006.

   Appellants allege in Count II of the TAC that Appellees
breached their fiduciary duties of prudence and loyalty by
failing to remove or replace the BOA-affiliated funds as
investment vehicles despite poor performance and higher fees
in comparison to other available alternatives during the rele-
vant time period. In considering Count II, the district court
concluded that "[w]hile ERISA fiduciaries are in fact obliged
to monitor funds contained in the Plan lineup for material
changes, the court can find no continuing obligation to
remove, revisit, or reconsider funds based on allegedly
improper initial selection." Alphin, 817 F. Supp. 2d at 777.

   Appellants assert that the district court erred in suggesting
that Count II alleges an "improper monitoring" claim. Appel-
lant’s Br. at 36. They maintain that the allegation is solely one
of a "violation of the well-settled duty to remove imprudent
investments, not the duty to monitor." Id. Appellees argue that
the district court properly found that there is no duty to
remove funds absent a material change in circumstances.

   As the district court held, Appellants have not claimed that
the bank-affiliated funds became imprudent, based on fund
performance or increased fees, during the limitations period.
Rather, the TAC alleges that the affiliated funds "offered poor
performance and high fees," and that at each Committee
meeting during the Removal Class Period, Appellees "had
cause to remove the Affiliated Funds based on their poor per-
formance and high fees, but failed to do so." J.A. 3122 (TAC
¶¶ 117-18). The TAC makes clear that the challenge to the
prudence of the funds which underlies Count II is based on
attributes of the funds that existed at the time of their initial
selection — their alleged poor performance and high fees rel-
ative to alternative available fund options. Thus, the claim is
                            DAVID v. ALPHIN                              25
not truly one of a failure to remove an imprudent investment.
It is, at its core, simply another challenge to the initial selec-
tion of the funds to begin with. Again, as the initial selection
of the Bank-affiliated funds undisputedly occurred in 1999,
this claim is time-barred.

   We affirm the district court’s holding that Appellees’ initial
selection of the Bank-affiliated funds for inclusion in the
401(k) Plan investment lineup triggered the limitations clock
in this case and accordingly affirm the district court’s dis-
missal of Counts I, II and III. In so doing, we do not decide
whether ERISA fiduciaries have an ongoing duty to remove
imprudent investment options in the absence of a material
change in circumstances, or whether Appellants had actual
knowledge of the claims, as Appellees contend, thereby trig-
gering the three-year limitations period in 29 U.S.C.
§ 1113(2).

  2.    Count IV

   In Count IV of the TAC, Appellants allege that Appellees
breached their fiduciary duties under ERISA § 404, 29 U.S.C.
§ 1104, by selecting the Bank-affiliated funds for inclusion in
the 401(k) Plan’s investment lineup.8 Appellants argue that
Count IV did not accrue until August 7, 2000, the date when
the Bank first made the challenged funds available as invest-
ment options to "many Plan participants." Appellants’ Br. at
39-40. They argue that this conduct, which occurred exactly
six years before Appellants filed this action on August 7,
2006, and therefore falls within the limitations period in 29
  8
    Unlike Count II, discussed supra, Count IV expressly attacks Appel-
lees’ selection of the funds, rather than their failure to remove them from
the lineup. Appellants initially pled their general breach of fiduciary duty
claims as a single count in the SAC, but amended the complaint to split
their fiduciary breach claim into two separate counts, one expressly attack-
ing the selection of the funds (Count IV) and the other attacking Appel-
lees’ failure to remove the funds after they had been selected (Count II).
J.A. 3121-23, 3125-26.
26                      DAVID v. ALPHIN
U.S.C. § 1113(1)(A), was the last action constituting the
breach. Id. at 40 ("Offering [the] funds to participants consti-
tute[d] the last act of the fiduciary breach in selecting them
for the Plan.").

   Appellees first argue that Appellants conceded below that
any claims based upon the improper initial selection of the
Bank-affiliated funds would be untimely "absent fraud or con-
cealment." Appellees’ Br. at 56-57 (citing J.A. 747). Appel-
lees also contend that the Bank-affiliated funds were available
as investment options prior to August 7, 2000, a date that is
significant only because it is when the Bank-affiliated funds
became available to a certain subset of participants who had
been a part of the NationsBank Plan prior to its merger with
the BOA Plan and were subject to an investment freeze
between July 1, 2000, and August 7, 2000, but were able to
choose the Bank-affiliated funds on August 7, 2000. Id. at 57-
59.

   Finally, Appellees argue that the last action which consti-
tuted a part of the breach or violation was the selection itself,
"which undisputedly occurred no later than 1999." Appellees’
Br. at 58 (citing J.A. 3123). They reason that "[a]ny later con-
sequences of that decision were not part of the breach itself,
but instead the effects of that alleged breach, and effects have
no bearing on the accrual of [Appellants’] claims." Id.
(emphasis in original) (citing Librizzi v. Children’s Mem’l
Med. Ctr., 134 F.3d 1302, 1306 (7th Cir. 1998) ("An adverse
decision whose effect is deferred gives rise to a claim when
the decision is made, not when the effect is felt.")). Appellees
further maintain that "[e]ven if the effects of the alleged
breach were relevant for limitations purposes, those effects
themselves occurred more than six years before [Appellants]
filed suit" because "the 401(k) Plan invested in the Bank-
affiliated funds — and thus began bearing the allegedly
adverse consequences of the funds’ selection — well before
the August 7, 2000 date suggested by [Appellants]." Appel-
lees’ Br. at 58-59 (emphasis in original).
                            DAVID v. ALPHIN                               27
   Appellees’ arguments are persuasive. The parties agree that
the initial selection of Bank-affiliated funds occurred in 1999,
well before the August 7, 2000, date Appellants would have
us treat as the accrual date of their claims for purposes of
evaluating the timeliness of Count IV. In the TAC, Appellants
expressly allege that Appellees breached their fiduciary duties
of prudence and loyalty by selecting the funds. See J.A. 3123.
They do not allege that additional violations occurred when
particular participants were first able to invest in the funds.
Thus, we reject Appellants’ argument that Count IV did not
accrue until August 7, 2000. The claim accrued in 1999 when
any harm allegedly caused by the imprudent investments began.9
Accordingly, the district court’s dismissal of Count IV of the
TAC as untimely under 29 U.S.C. § 1113(1)(A) was not erro-
neous.

                                     C.

   Finally, Appellants argue that the district court abused its
discretion in dismissing the TAC in its entirety with prejudice,
rather than permitting Appellants to amend the complaint.
Appellants’ Br. at 62. Appellants assert that the district court
incorrectly stated that it had "allowed [appellants] three
opportunities to amend their Complaint to address the issues
raised by [appellees]," when in fact the first amendment was
of right, the second was by consent, and only the third
required the court’s approval. Id. (citing J.A. 2977). However
true these contentions may be, they fail to address the real
substance of the district court’s highly salient observation
about the futility of any proposed amendment.
   9
     The district court did not address this argument in its opinion granting
summary judgment in favor of Appellees on Count IV because the thrust
of Appellants’ argument in opposition to the motion below was that the
limitations clock had not run, due to fraud and concealment. See J.A.
3000-03. The district court rejected Appellants’ fraud and concealment
argument, and Appellants do not challenge this aspect of the district
court’s order on appeal.
28                      DAVID v. ALPHIN
   We have held that while "[t]he grant or denial of an oppor-
tunity to amend is within the discretion of the District Court,"
an "outright refusal to grant the leave without any justifying
reason appearing for the denial is not an exercise of discre-
tion; it is merely abuse of that discretion and inconsistent with
the spirit of the Federal Rules." Matrix Capital Mgmt. Fund,
L.P. v. BearingPoint, Inc., 576 F.3d 172, 194 (4th Cir. 2009)
(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). We
have also reasoned, however, that "a district court’s ‘failure to
articulate [its] reasons [for denying leave to amend] does not
amount to an abuse of discretion’ so long as its reasons ‘are
apparent.’" Id. (quoting In re PEC Solutions, Inc. Sec. Litig.,
418 F.3d 379, 391 (4th Cir. 2005)). In this case, it is apparent
that the district court dismissed Appellants’ claims with preju-
dice because Appellants did not move to amend the TAC, and
because Appellants had already filed four complaints in this
matter. The district court did not abuse its discretion. Accord-
ingly, we affirm the dismissal of the TAC with prejudice.

                              IV.

   For the reasons set forth, we affirm the district court’s dis-
missal of the Pension Plan claims in the SAC on the basis that
Appellants lack Article III standing. Sprint, upon which
Appellants principally rely, is plainly distinguishable and does
not give rise to representational standing in this case. Further-
more, Appellants failed to plead that they personally have sus-
tained a concrete and particularized injury-in-fact. Nor, in our
view, does trust law, or the deprivation of a statutory right
under ERISA, give rise to an Article III injury-in-fact.

   With respect to the 401(k) Plan claims, the district court
correctly determined that Appellants’ claims arise from the
selection of the Bank-affiliated claims, rather than from the
repeated failure of CBC Appellees to remove the funds at
committee meetings. Thus, the limitations period in 29 U.S.C.
§ 1113(1)(A) applies, and the last action constituting the
                        DAVID v. ALPHIN                      29
alleged breach occurred in 1999, more than six years before
Appellants filed this action.

   Finally, the district court’s dismissal of the TAC with prej-
udice did not constitute an abuse of discretion where Appel-
lants failed to file a motion to amend and had already
amended their original complaint three times.

                                                   AFFIRMED